—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered December 18, 1998, which denied defendant-appellant’s motion for a change of venue from New York County to Suffolk County pursuant to CPLR 510 (3), unanimously reversed, on the law, the facts and in the exercise of discretion, without costs, and the motion granted.
Plaintiff brought this wrongful death action as administrator *203of the estates of his deceased wife and children, who died in their home in Greenlawn, Suffolk County, from a gas leak which led to an explosion and fire. Plaintiff commenced the action in New York County, asserting that National Propane Corporation (NPC) and Paraco Gas had their principal places of business in that county. This appeal arises from the court’s denial of NPC’s motion to change venue to Suffolk County. We reverse.
The motion court improvidently exercised its discretion when it denied defendant’s motion. The balance of factors weighs heavily in favor of placing venue in Suffolk County (Tricarico v Cerasuolo, 199 AD2d 142). The fire occurred in Suffolk County, all of the liability witnesses either work or live in Suffolk County, several witnesses have expressed inconvenience in having to testify in New York County, and the only verified basis for plaintiff’s choice of venue in New York County is NPC’s designation of its agent there for service of process (Neos v Crabby Joe’s, 241 AD2d 337; Cruz v Kodis, 241 AD2d 338; Risoli v Long Is. Light. Co., 138 AD2d 316; Turano v Consumer’s Carpet Workroom Co., 112 AD2d 365; Seabrook v Good Samaritan Hosp., 58 AD2d 538). Concur — Sullivan, P. J., Rosenberger, Mazzarelli and Andrias, JJ.